DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 9 is objected to because of the following informalities:  ‘being able to be expand’ should be amended to read --being able to be expanded-- for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said distal component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if claim 9 is meant to be dependent on claim 2 since the ‘distal component’ is positively recited therein or if this is a typographical error.  For the purpose of examination, examiner will read claim 9 as being dependent on claim 2 which has support for said ‘distal component’.
Claim 14 recites the limitation "said distal component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  .  It is unclear if claim 9 is meant to be dependent on claim 2 since the ‘distal component’ is positively recited therein or if this is a typographical error.  For the purpose of examination, examiner will read claim 14 as being dependent on claim 2 which has support for said ‘distal component’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pintor et al. (US Pub. No. 2012/0065729 A1).
Regarding claim 1, Pintor et al. disclose an intracorporeal device (Figs. 49A-50D) for delivery into a patient, wherein said intracorporeal device having a proximal end and a distal end and comprising means for detachably coupling 324/328 (Fig. 49A) its distal end with a transcatheter delivery device (the internal threading 328  is capable of attachment to a handle for delivery - paragraph [0202];  the distal end of the intracorporeal device is thereby coupled to the handle since it is integral with the attachment member 324/328, satisfying the language ‘means for coupling its distal end’).  
Regarding claim 2, Pintor et al. further disclose an integrated expandable distal component 320 (Figs. 49A-50D), said distal component 320 being able to be expanded from a delivery configuration to a working configuration (Figs. 49A-50D).  
Regarding claim 3, Pintor et al. further disclose wherein, in the working configuration, the integrated expanded distal component 320 is arranged and configured to secure the intracorporeal device to one or more anatomical walls (arms 320 are capable of being secured to walls via their expansion).  
Regarding claim 4, Pintor et al. further disclose wherein, in the working configuration, the integrated expanded distal component 320 is a flow diffusor (can diffuse flow via the internal balloon member 322 - Figs. 49A-50D).  
Regarding claim 5, Pintor et al. further disclose wherein the integrated expandable distal component 320 comprises a plurality of expandable arms 320 and/or blades (Figs. 49A-50D).
Regarding claim 6, Pintor et al. further disclose wherein the integrated expandable distal component 320 comprises a membrane (balloon membrane 322; Figs. 49A-50D) extending between the arms 320 and/or blades (seen best in Figs. 50C-50D - balloon membrane 322 extends between the arms 320 when expanded).  
Regarding claim 7, Pintor et al. further disclose means for assisting 322 (Figs. 49A-50D) the expansion of the integrated expandable distal component 320 into its working configuration (Figs. 49A-50D).  
Regarding claim 8, Pintor et al. further disclose wherein the assisting means comprises an inflatable balloon 322 (Figs. 49A-50D).  
Regarding claim 9*, Pintor et al. further disclose comprising a detachable coupling component 324/328 (this limitation is being read as further recitation of the ‘means for detachably coupling’ in claim 1; Figs. 49A-50D - 324/328 is capable of detachably coupling to a handle member - paragraph [0202] & by nature of a threading connection, it is naturally detachable via alternate rotation of the threaded member received therein), said distal component 320 being able to be expand from a delivery configuration to a working configuration (Figs. 49A-50D).  *see examiner note for purposes of examination in the 35 USC 112, 2nd paragraph rejection above.
Regarding claim 10, Pintor et al. further disclose wherein the detachable component 324/328 comprises a cap and/or a sheath (sheath 324 - Figs. 49A).  
Regarding claim 11, Pintor et al. further disclose wherein the detachable component 324/328 is coupled to the delivery device (via living hinge 330- Fig. 49A).  
Regarding claim 12, Pintor et al. further disclose an integrated expandable distal component 320, said distal component 320 being able to be retracted from a working configuration to a retrieval configuration (via deflation of balloon 322 back to delivery configuration).  
Regarding claim 13, Pintor et al. further disclose wherein, in the retrieval configuration, the integrated expanded distal component 320 is arranged and configured to release the intracorporeal device from said one or more anatomical walls (when arms 320 are not expanded to engage anatomical walls they will naturally be released from engagement therewith).
Regarding claim 14*, Pintor et al. further disclose a detachable coupling component 324/328 (this limitation is being read as further recitation of the ‘means for detachably coupling’ in claim 1; Figs. 49A-50D - 324/328 is capable of detachably coupling to a handle member - paragraph [0202] & by nature of a threading connection, it is naturally detachable via alternate rotation of the threaded member received therein), said distal component 320 being able to be retracted from a working configuration to a retrieval configuration (via deflation of balloon 322 back to delivery configuration). *see examiner note for purposes of examination in the 35 USC 112, 2nd paragraph rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 5, 2022